


EMPLOYMENT AGREEMENT
THIS EMPLOYMENT AGREEMENT (“Agreement”) is made as of August 22, 2013 (the
“Effective Date”) by and between American Midstream GP, LLC, a Delaware limited
liability company (“Company”), and Matthew W. Rowland (“Executive”).
W I T N E S S E T H:
WHEREAS, it is the desire of the Company to assure itself of the services of
Executive as of the Effective Date and thereafter by entering into this
Agreement; and
WHEREAS, Executive and the Company mutually desire that Executive provide
services to the Company on the terms herein provided.
NOW, THEREFORE, for and in consideration of foregoing and of the mutual
promises, covenants and obligations contained herein, Company and Executive
agree as follows:
ARTICLE 1: EMPLOYMENT AND DUTIES
1.1    Employment. As of the Effective Date and for the period set forth in
Article 2 of this Agreement, Executive’s employment by Company shall be subject
to the terms and conditions of this Agreement.
1.2    Positions. Company shall employ Executive in the position of Senior Vice
President and Chief Operating Officer reporting to the Company’s Chief Executive
Officer, or in such other positions as the parties mutually may agree.
1.3    Duties and Services. Executive agrees to serve in the position referred
to in paragraph 1.2 and to perform diligently and to the best of his abilities
the duties and services appertaining to such office, as well as such additional
duties and services appropriate to such office which the parties mutually may
agree upon from time to time. Executive’s employment shall also be subject to
the policies maintained and established by Company that are of general
applicability to Company’s executive employees, as such policies may be amended
from time to time, provided that in the event of any inconsistency between such
policies and any term of this Agreement, this Agreement shall control.
1.4    Other Interests. Executive agrees, during the period of his employment by
Company, to devote substantially all of his business time, energy and best
efforts to the business and affairs of Company and its affiliates and, except
with respect to the non-controlling equity interest in RBI Midstream Energy, LLC
described in Schedule B attached hereto, not to engage, directly or indirectly,
in any other business or businesses, whether or not similar to that of Company,
except with the consent of the Board.
1.5    Duty of Loyalty. Executive acknowledges and agrees that Executive owes a
fiduciary duty of loyalty to act at all times in the best interests of Company.
In keeping with such duty, and without limiting Executive’s other duties and
obligations under this Agreement or applicable law, and except with respect to
business opportunities that Executive learns about pursuant to the passive
activities set forth on Schedule B attached hereto, Executive shall make full
disclosure to Company of all business opportunities pertaining to Company’s
business and shall not appropriate for Executive’s own benefit business
opportunities concerning Company’s business.
ARTICLE 2    : TERM AND TERMINATION OF EMPLOYMENT
2.1    Term. Unless sooner terminated pursuant to other provisions hereof, the
term of Executive’s employment under this Agreement (the “Term”) shall be for
the period beginning on the Effective Date, and ending on the third anniversary
of the Effective Date. The Term shall automatically renew for additional twelve
(12) month periods unless no later than 60 days prior to the end of the
applicable Term either party gives written notice of non-renewal (“Notice of
Non-Renewal”) to the other, unless sooner terminated pursuant to other
provisions hereof. If either Company or Executive elects not to extend the then
applicable Term of the Agreement in accordance with the foregoing, then, except
as provided herein, each party’s rights under this Agreement shall terminate on
the last day of the then-current Term and Executive shall then become an
“at-will” employee and may be terminated at any time, subject only to the
requirements of any applicable law; provided, however, that the provisions of
Articles 5, 6 and 7 of this Agreement shall survive any termination or
non-renewal of the Term and this Agreement and shall remain in effect in
accordance with their terms for the durations set forth in such provisions,
where applicable.
2.2    Company’s Right to Terminate. Notwithstanding the provisions of paragraph
2.1, Company shall have the right to terminate Executive’s employment under this
Agreement for any of the following reasons:
(i)    upon Executive’s death (for the avoidance of doubt, Executive’s
employment shall automatically terminate upon his death);
(ii)    upon Executive’s disability, which shall mean Executive’s becoming
incapacitated by accident, sickness, or other circumstances which renders him
mentally or physically incapable, with or without reasonable accommodation, of
performing the duties and services required of him hereunder for 90 or more days
(whether or not consecutive) out of any consecutive 180-day period, as
determined by a physician selected by the Company or its insurers and acceptable
to Executive or Executive’s legal representative, with such agreement as to
acceptability not to be unreasonably withheld or delayed and with any refusal by
Executive to submit to a medical examination deemed to constitute conclusive
evidence of disability;
(iii)    for “Cause,” which shall mean Executive has (A) engaged in gross
negligence, gross incompetence or willful misconduct in the performance of the
duties required of him hereunder; (B) refused without proper reason to perform
the duties and responsibilities required of him hereunder; (C) failed in any
material respect to carry out or comply with any lawful and reasonable directive
of the Board; (D) unlawfully used (including being under the influence) or
possessed illegal drugs on the Company (or any of its affiliate’s) premises or
while performing his duties or responsibilities under this Agreement; (E)
willfully engaged in conduct that is materially injurious to Company or its
affiliates (monetarily or otherwise); (F) committed an act of fraud,
embezzlement or willful breach of fiduciary duty to Company or an affiliate
(including the unauthorized disclosure of confidential or proprietary material
information of Company or an affiliate); (G) been convicted of (or pleaded
guilty or no contest to) a crime involving fraud, dishonesty or moral turpitude
or any felony; or (H) materially breached or violated any material provision of
this Agreement or any material Company written company policy that has been
previously provided or made available to Executive; or
(iv)    at any time for any other reason, or for no reason whatsoever, in the
sole discretion of the Board.
2.3    Executive’s Right to Terminate. Notwithstanding the provisions of
paragraph 2.1, Executive shall have the right to terminate his employment under
this Agreement for any of the following reasons:
(i)    for “Good Reason,” which shall mean, in connection with or based upon a
nonconsensual (A) material diminution in Executive’s responsibilities, duties or
authority; (B) assignment of Executive to a principal office located beyond a
50-mile radius of Executive’s then current work place; or (C) material breach by
Company of any material provision of this Agreement; or
(ii)    at any time for any other reason, or for no reason whatsoever, in the
sole discretion of Executive.
2.4    Notice of Termination.
(i)    If Company desires to terminate Executive’s employment hereunder for any
reason other than in any event or circumstance described in paragraph 2.2(i),
2.2(ii), or 2.2(iii), and at any time prior to expiration of the then applicable
Term as provided in paragraph 2.1, it shall do so by giving a 30-day written
notice to Executive that it has elected to terminate Executive’s employment
hereunder and stating the effective date and reason for such termination,
provided that no such action shall alter or amend any other provisions hereof or
rights arising hereunder. In the case of any notice by Company of its intent to
terminate Executive’s employment hereunder for Cause pursuant to
paragraphs 2.2(iii)(A), 2.2(iii)(B), 2.2(iii)(C), or 2.2(iii)(H), Company shall
provide Executive with notice of the existence of the condition(s) constituting
Cause and Executive shall have 30 days following Company’s provision of such
notice to remedy such condition(s). If Executive remedies all of the conditions
constituting Cause within such 30 day period, then Cause shall not exist to
terminate Executive’s employment hereunder and Executive’s employment hereunder
shall continue until terminated by the Company or Executive. If Executive does
not remedy all of the conditions constituting Cause within such 30 day period,
Executive’s employment with Company shall terminate on the date that is 31 days
following the date of Company’s notice of termination. The notice, remedy rights
and termination timing provisions applicable under this paragraph 2.4 in the
case of Company’s election to terminate Executive’s employment for Cause are
referred to collectively as the “Cause Termination Procedure.”
(ii)    If Executive desires to terminate his employment hereunder at any time
prior to expiration of the then applicable Term as provided in paragraph 2.1, he
shall do so by giving a 30-day written notice to Company that he has elected to
terminate his employment hereunder and stating the effective date and reason for
such termination; provided, however, that in the event that Executive delivers a
notice of termination to the Company, the Company may, in its sole discretion,
change the date of termination to any date that occurs following the date of
Company’s receipt of such notice of termination and is prior to the date
specified in such notice of termination and further provided that no such action
shall alter or amend any other provisions hereof or rights arising hereunder. In
the case of any notice by Executive of his intent to terminate his employment
hereunder for Good Reason, Executive shall provide Company with notice of the
existence of the condition(s) constituting the Good Reason within 60 days after
Executive has actual knowledge of the initial existence of such condition(s) and
Company shall have 30 days following Executive’s provision of such notice to
remedy such condition (s). If Company remedies the condition(s) constituting the
Good Reason within such 30 day period, then Executive’s employment hereunder
shall continue and his notice of termination shall become void and of no further
effect. If Company does not remedy the condition(s) constituting the Good Reason
within such 30 day period, Executive’s employment with Company shall terminate
on the date that is 31 days following the date of Executive’s notice of
termination and Executive shall be entitled to receive the payments and benefits
described in paragraph 4.3, if applicable and subject to all of the other
provisions of this Agreement. The notice, remedy rights and termination timing
provisions applicable under this paragraph 2.4 in the case of Executive’s
election to terminate his employment for Good Reason are referred to
collectively as the “Good Reason Termination Procedure.”
2.5    Deemed Resignations. Any termination of Executive’s employment shall
constitute an automatic resignation of Executive as an officer of Company and
each affiliate of Company, and an automatic resignation from the board of
directors or similar governing body of any corporation, limited liability
company or other entity in which Company or any affiliate holds an equity
interest and with respect to which board or similar governing body Executive
serves as Company’s or such affiliate’s designee or other representative.
ARTICLE 3    : COMPENSATION AND BENEFITS
3.1    Base Salary. During the period of this Agreement, Executive shall receive
an annual base salary of $285,000, provided that Executive’s annual base salary
shall be reviewed by the Board or the Compensation Committee of the Board
(“Compensation Committee”) on an annual basis, and, in the sole discretion of
the Board or the Compensation Committee, such annual base salary may be adjusted
upward (but not downward), effective as of any date determined by the
Compensation Committee. Executive’s annual base salary shall be paid in equal
installments in accordance with Company’s standard policy regarding payment of
compensation to executives, but no less frequently than monthly.
3.2    Bonus Opportunity. Executive shall be eligible to earn and receive an
annual incentive performance bonus under an annual incentive program established
by the Board or the Compensation Committee (the “Bonus Program”). The Bonus
Program, which may be subject to revision from time to time, will provide the
Executive with an opportunity to earn up to 75% of his annual base salary with
the amount of any performance bonus payable under the Bonus Program based on the
achievement of certain individual or Company performance metrics, or other
criteria as determined and established by the Board or the Compensation
Committee from time to time in its discretion. The payment of any incentive
performance bonus shall be subject to Executive’s continued employment with the
Company through the date of payment. All determinations with respect to the
Bonus Program shall be made by the Board or the Compensation Committee and their
determinations shall be final and binding.
3.3    Incentive Compensation. As soon as practicable after the Effective Date,
Executive shall be granted 25,000 Restricted Units (the “Initial Equity Grant”)
under the Amended and Restated American Midstream GP, LLC Long-Term Incentive
Plan (the “LTIP”). The Initial Equity Grant will be evidenced by and will be
subject to the terms and conditions of a separate award agreement and will vest
in three equal annual installments, with the first installment vesting on the
one-year anniversary of the Effective Date, subject to the Executive’s continued
employment with the Company on each applicable vesting date. In addition, during
the period of this Agreement, the Executive will be eligible to receive annual
or other periodic awards from time to time under the LTIP or any successor plan.
The timing, form and terms of such annual or other periodic awards will be
determined by the Board or the Compensation Committee in its discretion.
3.4    Other Perquisites. During his employment hereunder, Executive shall be
afforded the following benefits as incidences of his employment:
(i)    Business and Entertainment Expenses. Subject to Company’s standard
policies and procedures with respect to expense reimbursement as applied to its
executive employees generally, Company shall reimburse Executive for, or pay on
behalf of Executive, reasonable and appropriate expenses incurred by Executive
for business related purposes, including dues and fees to industry and
professional organizations approved by the Board and approved costs of
entertainment and business development.
(ii)    Vacation. During his employment hereunder, Executive shall be entitled
to four weeks paid vacation each calendar year in accordance with the Company’s
policies in effect and to all holidays provided to executives of Company
generally.
(iii)    Other Company Benefits. Executive and, to the extent applicable,
Executive’s spouse, dependents and beneficiaries, shall be allowed to
participate in, and in accordance with the terms of, all benefits, plans and
programs, including improvements or modifications of the same, which are now, or
may hereafter be, available to other executive employees of Company. Such
benefits, plans and programs shall include, without limitation, any profit
sharing plan, thrift plan, health insurance or health care plan, life insurance,
disability insurance, pension plan, supplemental retirement plan, vacation and
sick leave plan, and the like which may be maintained by Company. Company shall
not, however, by reason of this paragraph be obligated to institute, maintain,
or refrain from changing, amending, or discontinuing, any such benefit plan or
program, so long as such changes are similarly applicable to executive employees
generally.
ARTICLE 4    : EFFECT OF TERMINATION OR EXPIRATION ON COMPENSATION
4.1    Payment of Accrued Obligations. Upon termination of Executive’s
employment hereunder for any reason and by any means, Executive shall be
entitled to, and shall be paid, any annual base salary that is accrued and
unpaid as of the date of such termination, which shall be paid on the next
regularly scheduled pay day for the payment of Executive’s annual base salary,
and any expense reimbursement payable in accordance with paragraph 3.4(i) for
reimbursable expenses incurred by Executive prior to the date of such
termination, which shall be paid at the time and in the manner provided by
Company’s reimbursement policy and in accordance with this Agreement. Other than
the foregoing amounts and any Severance Payment pursuant to paragraph 4.3, all
compensation and benefits to Executive hereunder shall terminate
contemporaneously with the termination of Executive’s employment. Any other
benefits to which Executive shall be entitled shall be governed by the plan,
policy or agreement providing for such benefits and applicable law.
4.2    Other Terminations or Expiration. If Executive’s employment hereunder
shall terminate at any time (i) by Executive for Good Reason and in accordance
with the Good Reason Termination Procedure, (ii) by Company other than in any
event or circumstance described in paragraph 2.2(i), 2.2(ii), or 2.2(iii), then,
subject to paragraph 4.4 and 4.5, Company shall (a) pay Executive an amount
equal to one times the Executive’s annual base salary at the rate in effect for
the calendar year ending immediately prior to the date of such termination of
Executive’s employment (the “Severance Amount”), which shall be paid as provided
in paragraph 4.3, and (b) the Initial Equity Grant shall automatically vest.
4.3    Severance Payments. Subject to paragraph 4.4 and 4.5 below, the Severance
Amount, if any shall be due, shall be divided into amounts (each, a “Severance
Payment”) to be paid in installments. The amount of each Severance Payment shall
be equal to the Severance Amount divided by the number of regular pay days
scheduled (in accordance with Company’s regular payroll practices) to occur
between the date of Executive’s termination of employment (“Termination Date”)
and the first anniversary of the Termination Date (“Scheduled Paydays”). If any
Severance Amount would otherwise be owed under this Agreement, but the
requirements of paragraph 4.4 are not satisfied, then no Severance Amount and no
amount in lieu of the Severance Amount, shall be owed or paid. If the
requirements of paragraph 4.4 are satisfied, then, subject to paragraph
7.12(iv), a portion of the Severance Amount equal to the product of one
Severance Payment and the number of Scheduled Paydays during the 60-day period
beginning on the Termination Date shall be paid in a lump sum amount on the 60th
day following the Termination Date, and the remainder of the Severance Amount
shall be paid in regular installments, each one equal to the amount of one
Severance Payment, with the first such payment being due on due on the Scheduled
Payday immediately following the 60th day after the Termination Date, with like
payments on each Scheduled Payday thereafter until the remaining Severance
Amount is paid in full.
4.4    Release and Full Settlement. Anything to the contrary herein
notwithstanding, as a condition to the receipt of any portion of the Severance
Amount, Executive shall execute a release, in the form established by the Board,
releasing the Board, Company, and Company’s parent corporation, subsidiaries,
affiliates, and their respective equityholders, partners, officers, directors,
employees, attorneys and agents from any and all claims and from any and all
causes of action of any kind or character including, but not limited to, all
claims or causes of action arising out of Executive’s employment with Company or
its affiliates or the termination of such employment, but excluding all claims
to vested benefits and payments Executive may have under any compensation or
benefit plan, program or arrangement, including this Agreement. Executive shall
provide such release to Company no later than 50 days after the Termination Date
and, as a condition to Company’s obligation to pay all or any portion of the
Severance Amount, Executive shall not revoke such release. The performance of
Company’s obligations hereunder shall constitute full settlement of all such
claims and causes of action.
4.5    Waiver of Noncompete Provisions. In the event that the Company terminates
Executive’s employment other than in any event or circumstance described in
paragraph 2.2(i), 2.2(ii), or 2.2(iii), the Board may, in its discretion,
release the Executive from the covenants contained in paragraphs 5.6(i) and (ii)
by providing notice of such release to Executive at the time of termination. In
such case, the Executive shall not receive the Severance Amount provided in
paragraph 4.2 hereof.
4.6    No Duty to Mitigate Losses. Executive shall have no duty to find new
employment following the termination of his employment under circumstances which
require Company to pay any amount to Executive pursuant to this Article 4. Any
salary or remuneration received by Executive from a third party for the
providing of personal services (whether by employment or by functioning as an
independent contractor) following the termination of his employment under
circumstances pursuant to which this Article 4 apply shall not reduce Company’s
obligation to make a payment to Executive (or the amount of such payment)
pursuant to the terms of this Article 4.
4.7    Liquidated Damages. In light of the difficulties in estimating the
damages for an early termination of Executive’s employment under this Agreement,
Company and Executive hereby agree that the payments and benefits, if any, to be
received by Executive pursuant to this Article 4 shall be received by Executive
as liquidated damages.
4.8    Other Benefits. This Agreement governs the rights and obligations of
Executive and Company with respect to Executive’s base salary, bonus and certain
perquisites of employment. Except as expressly provided herein, Executive’s
rights and obligations both during the term of his employment and thereafter
with respect to his ownership rights, if any, in Company and American Midstream
LP, and other benefits under the plans and programs maintained by Company shall
be governed by the terms (which are not, and are not required to be, affected,
altered or amended) of the separate agreements, plans and the other documents
and instruments governing such matters.
ARTICLE 5    : PROTECTION OF CONFIDENTIAL INFORMATION
5.1    Disclosure to and Property of Company. All information, designs, ideas,
concepts, improvements, product developments, discoveries and inventions,
whether patentable or not, that are conceived, made, developed or acquired by
Executive, individually or in conjunction with others, during the period of
Executive’s employment by Company (whether during business hours or otherwise
and whether on Company’s premises or otherwise) that relate to Company’s (or any
of its affiliates’) business, trade secrets, products or services (including,
without limitation, all such information relating to corporate opportunities,
product specification, compositions, manufacturing and distribution methods and
processes, research, financial and sales data, pricing terms, evaluations,
opinions, interpretations, acquisitions prospects, the identity of customers or
their requirements, the identity of key contacts within the customer’s
organizations or within the organization of acquisition prospects, marketing and
merchandising techniques, business plans, computer software or programs,
computer software and database technologies, prospective names and marks)
(collectively, “Confidential Information”) shall be disclosed to Company and are
and shall be the sole and exclusive property of Company (or its affiliates);
provided, however, that the definition of Confidential Information and
Executive’s obligations pursuant to this paragraph 5.1 and paragraph 5.3 shall
not include information, designs, ideas, concepts, improvements, product
developments, discoveries and inventions that are acquired by Executive solely
by virtue of his passive involvement in the activities set forth on Schedule B
attached hereto. Moreover, all documents, videotapes, written presentations,
brochures, drawings, memoranda, notes, records, files, correspondence, manuals,
models, specifications, computer programs, E-mail, voice mail, electronic
databases, maps, drawings, architectural renditions, models and all other
writings or materials of any type embodying any of such Confidential Information
(collectively, “Work Product”) are and shall be the sole and exclusive property
of Company (or its affiliates). Upon Executive’s termination of employment with
Company, for any reason, Executive promptly shall deliver such Confidential
Information and Work Product, and all copies thereof, to Company.
5.2    Disclosure to Executive. In reliance upon Executive’s representations and
agreements in this Agreement, Company has and will disclose to Executive, and
will place Executive in a position to have access to and to develop,
Confidential Information and Work Product of Company (or its affiliates); and/or
has and will entrust Executive with business opportunities of Company (or its
affiliates); and/or has and will place Executive in a position to develop
business good will on behalf of Company (or its affiliates). Executive agrees to
preserve and protect the confidentiality of all Confidential Information or Work
Product of Company (or its affiliates) in perpetuity.
5.3    No Unauthorized Use or Disclosure.
(i)    Executive agrees that he will not, at any time during or after
Executive’s employment by Company, make any unauthorized disclosure of, and will
prevent the removal from Company premises of, Confidential Information or Work
Product of Company (or its affiliates), or make any use thereof, except in the
carrying out of Executive’s responsibilities during the course of Executive’s
employment with Company. Executive shall use commercially reasonable efforts to
cause all persons or entities to whom any Confidential Information shall be
disclosed by him hereunder to observe the terms and conditions set forth herein
as though each such person or entity was bound hereby.
(ii)    Executive shall have no obligation hereunder to keep confidential any
Confidential Information (A) which has become known to the public through no
fault of Employee or which can be derived from public sources; and (B) if and to
the extent disclosure thereof is specifically required by law, subpoena or court
order; provided, however, that in the event disclosure is required by applicable
law, Executive shall provide Company with prompt notice of such requirement
prior to making any such disclosure, make available to the Company and its
counsel the documents and other information sought and shall assist such counsel
at Company’s expense in resisting or otherwise responding to such process, in
each case to the extent permitted by applicable laws or rules.
(iii)    At the request of Company at any time, Executive agrees to deliver to
Company all Confidential Information that he may possess or control. Upon
termination of Executive’s employment with the Company for any reason, Executive
will promptly deliver to the Company all correspondence, drawings, manuals,
letters, notes, notebooks, reports, programs, plans, proposals, financial
documents, or any other documents or property concerning the Company’s
customers, business plans, marketing strategies, products, property or
processes.
(iv)    Executive agrees that all Confidential Information of Company (whether
now or hereafter existing) conceived, discovered or made by him during the
period of Executive’s employment by Company exclusively belongs to Company (and
not to Executive), and Executive will promptly disclose such Confidential
Information to Company and perform all actions reasonably requested by Company
to establish and confirm such exclusive ownership.
(v)    Affiliates of Company shall be third party beneficiaries of Executive’s
obligations under this Article 5. As a result of Executive’s employment by
Company, Executive may also from time to time have access to, or knowledge of,
Confidential Information or Work Product of third parties, such as customers,
suppliers, partners, joint venturers, and the like, of Company and its
affiliates. Executive also agrees to preserve and protect the confidentiality of
such third party Confidential Information and Work Product to the same extent,
and on the same basis, as Company’s Confidential Information and Work Product.
5.4    Ownership by Company. All rights to discoveries, inventions, improvements
and innovations (including all data and records pertaining thereto) related to
the business of the Company, whether or not patentable, copyrightable,
registrable as a trademark, or reduced to writing, that Executive may discover,
invent or originate during the Term, either alone or with others and whether or
not during working hours or by the use of the facilities of the Company
(“Inventions”), shall be the exclusive property of the Company; provided,
however, that the definition of Inventions shall not include discoveries,
inventions, improvements and innovations that RBI (as defined on Schedule B) may
discover, invent or originate through no active involvement by Executive in the
activities set forth on Schedule B attached hereto. Executive shall promptly
disclose all Inventions to the Company, shall execute at the request of the
Company any assignments or other documents the Company may deem reasonably
necessary to protect or perfect its rights therein, and shall assist the
Company, upon reasonable request and at the Company’s expense, in obtaining,
defending and enforcing the Company’s rights therein. Executive hereby appoints
the Company as Executive’s attorney-in fact to execute on Executive’s behalf any
assignments or other documents reasonably deemed necessary by the Company to
protect or perfect its rights to any Inventions.
5.5    Assistance by Executive. During the period of Executive’s employment by
Company and thereafter, Executive shall assist Company and its nominee, at any
time, in the protection of Company’s (or its affiliates’) worldwide right, title
and interest in and to Work Product and the execution of all formal assignment
documents requested by Company or its nominee and the execution of all lawful
oaths and applications for patents and registration of copyright in the United
States and foreign countries.
5.6    Non-Competition Obligations. Both as part of the consideration for the
compensation and benefits to be paid to Executive hereunder; and to protect the
trade secrets and Confidential Information of Company and its affiliates that
have been or will in the future be disclosed or entrusted to Executive, the
business good will of Company and its affiliates that has been and will in the
future be developed in Executive, and the business opportunities that have been
and will in the future be disclosed or entrusted to Executive by Company and its
affiliates; Executive agrees that during the period that Executive is employed
by Company and for 12 months after the date of the termination of Executive’s
employment with the Company for any reason (the “Non-Competition Period”),
Executive shall not, directly or indirectly for Executive or for others, in the
geographic areas and markets identified on Schedule A attached hereto:
(i)    except with respect to Executive’s passive investment in RBI, engage in
the business of acquiring, developing, improving, managing, providing services
with respect to, operating and disposing of mid-stream energy projects,
including pipelines, treatment and processing facilities and gas storage fields
or any other business that is competitive with the business conducted by
Company;
(ii)    except with respect to Executive’s passive investment in RBI, render any
advice or services to, or otherwise assist, any other person, association, or
entity who is engaged, directly or indirectly, with any business that is
competitive with the business conducted by Company;
(iii)    induce any employee of Company or its affiliates to terminate his
employment with Company or its affiliates, or hire or assist in the hiring of
any such employee by any person, association, or entity not affiliated with
Company; or
(iv)    request or cause any customer of Company or its affiliates identified on
Schedule A attached hereto to terminate any business relationship with Company
or its affiliates.
Notwithstanding the foregoing, if Executive’s employment is terminated by the
Company at the end of any then applicable Term pursuant to a Notice of
Non-Renewal provided by the Company, the final day of the Non-Competition Period
for subparagraphs 5.6(i) and (ii) shall be the Termination Date unless in
connection with such termination the Company agrees to pay to Executive all or a
portion of the Severance Amount set forth in paragraph 4.2, in which event the
final day of the Non-Competition Period applicable to subparagraphs 5.6(i) and
(ii) shall be the last day of the Severance Period (as defined below). Such
Severance Amount, which may be less than twelve months of Executive’s annual
base salary, but more than one month of Executive’s annual base salary, shall be
subject to the conditions set forth in paragraph 4.4 and payable in accordance
with paragraph 4.3, except that the Scheduled Paydays shall be equal to the
portion of the Severance Amount that the Company agrees to pay divided by the
number of regular pay days scheduled (in accordance with the Company’s regular
payroll practices) to occur between the Termination Date and the last date that
such portion of the annual base salary would have been paid to Executive if
Executive had not incurred a termination of employment (the “Severance Period”).
Executive understands that the foregoing restrictions may limit Executive’s
ability to engage in certain businesses anywhere in the world during the period
provided for above, but acknowledges and represents that the restrictions are
both reasonable and necessary to protect Company’s legitimate business
interests, and that Executive will receive sufficiently high remuneration and
other benefits under this Agreement to compensate for and to justify such
restrictions.
5.7    Enforcement and Remedies. Executive acknowledges and agrees that money
damages would not be sufficient remedy for any breach of this Article 5 by
Executive, and Company or its affiliates shall be entitled to enforce the
provisions of this Article 5 by terminating payments then owing to Executive
under this Agreement or otherwise, by specific performance and injunctive relief
as remedies for such breach or any threatened breach. Such remedies shall not be
deemed the exclusive remedies for a breach of this Article 5, but shall be in
addition to all remedies available at law or in equity, including, without
limitation, the recovery of damages from Executive and Executive’s agents
involved in such breach and remedies available to Company pursuant to other
agreements with Executive.
5.8    Reformation. It is expressly understood and agreed that Company and
Executive consider the restrictions contained in this Article 5 to be reasonable
and necessary to protect the proprietary information of Company and its
affiliates. Nevertheless, if any of the aforesaid restrictions are found by a
court having jurisdiction to be unreasonable, or overly broad as to geographic
area or time, or otherwise unenforceable, the parties intend for the
restrictions therein set forth to be modified by such courts so as to be
reasonable and enforceable and, as so modified by the court, to be fully
enforced.
ARTICLE 6    : NONDISPARAGEMENT
Each party (which, in the case of the Company, shall mean its officers and the
members of the Board) agrees, during the Term and following the termination of
the Agreement, to refrain from Disparaging (as defined below) the other party
and its affiliates, including, in the case of the Company, any of its services,
technologies or practices, or any of its directors, officers, agents,
representatives or stockholders, either orally or in writing. Nothing in this
paragraph shall preclude any party from making truthful statements that are
reasonably necessary to comply with applicable law, regulation or legal process,
or to defend or enforce a party’s rights under this Agreement. For purposes of
this Agreement, “Disparaging” means remarks, comments or statements, whether
written or oral, that impugn the character, integrity, reputation or abilities
of the person being disparaged.


ARTICLE 7    : MISCELLANEOUS
7.1    Notices. For purposes of this Agreement, notices and all other
communications provided for herein shall be in writing and shall be deemed to
have been duly given when personally delivered or when mailed by United States
registered or certified mail, return receipt requested, postage prepaid,
addressed as follows:
(vi)    If to Company to:    
American Midstream GP, LLC
1614 15th Street
Suite 300
Denver, CO 80202
Attention: Chief Executive Officer
with a copy to:    
High Point Infrastructure Partners, LLC
c/o ArcLight Capital Partners, LLC
200 Clarendon Street, 55th Floor
Boston, MA 02117
Attention: Jake Erhard and Christine Miller


(vii)    If to Executive, at the last address that the Company has in its
personnel records for Executive, or
(viii)    to such other address as either party may furnish to the other in
writing in accordance herewith, except that notices or changes of address shall
be effective only upon receipt.
7.2    Applicable Law. This Agreement is entered into under, and shall be
governed for all purposes by, the laws of the State of Delaware.
7.3    No Waiver. No failure by either party hereto at any time to give notice
of any breach by the other party of, or to require compliance with, any
condition or provision of this Agreement shall be deemed a waiver of similar or
dissimilar provisions or conditions at the same or at any prior or subsequent
time.
7.4    Severability. If a court of competent jurisdiction determines that any
provision of this Agreement is invalid or unenforceable, then the invalidity or
unenforceability of that provision shall not affect the validity or
enforceability of any other provision of this Agreement, and all other
provisions shall remain in full force and effect.
7.5    Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original, but all of which together will
constitute one and the same Agreement.
7.6    Withholding of Taxes and Other Employee Deductions. Company may withhold
from any benefits and payments made pursuant to this Agreement or otherwise all
federal, state, city and other taxes as may be required pursuant to any law or
governmental regulation or ruling and all other normal employee deductions made
with respect to Company’s employees generally.
7.7    Headings. The paragraph headings have been inserted for purposes of
convenience and shall not be used for interpretive purposes.
7.8    Gender and Plurals. Wherever the context so requires, the masculine
gender includes the feminine or neuter, and the singular number includes the
plural and conversely.
7.9    Affiliate. As used in this Agreement, the term “affiliate” shall mean any
entity which owns or controls, is owned or controlled by, or is under common
ownership or control with, Company.
7.10    Entire Agreement. Except as provided in (i) the written benefit plans
and programs referenced in paragraph 3.4(iii) (and any agreements between
Company and Executive that have been executed under such plans and programs) and
paragraph 4.8 and (ii) any signed written agreement contemporaneously or
hereafter executed by Company and Executive, this Agreement constitutes the
entire agreement of the parties with regard to the subject matter hereof, and
contains all the covenants, promises, representations, warranties and agreements
between the parties with respect to employment of Executive by Company. Without
limiting the scope of the preceding sentence, all understandings and agreements
preceding the date of execution of this Agreement and relating to the subject
matter hereof (other than (A) under the agreements described in clause (i) of
the preceding sentence; (B) as provided herein or (C) under the agreements
forming and/or operating Company and American Midstream, LP or any investor
rights agreement related thereto) are hereby null and void and of no further
force and effect. Any modification of this Agreement will be effective only if
it is in writing and signed by the party to be charged.
7.11    Liability Insurance. Company shall maintain a directors’ and officers’
insurance liability policy throughout the Term and shall provide Executive with
coverage under such policy on terms not less favorable than provided to other
Company directors and officers.
7.12    Compliance with Section 409A of the Code.
(i)    All references in this Agreement to the termination of Executive’s
employment with Company shall mean and shall be deemed to occur if and when a
termination of employment that constitutes a “separation from service” within
the meaning of Section 409A(a)(2)(A)(i) of the Internal Revenue Code of 1986, as
amended (the “Code”), and applicable administrative guidance issued thereunder
has occurred.
(ii)    To the extent that any reimbursement or benefit in kind hereunder
constituted deferred compensation under Section 409A of the Code, such
reimbursement or benefit shall be administered consistently with the following
additional requirements as set forth in Treas. Reg. §1.409A-3(i)(1)(iv): (1)
Executive’s eligibility for or receipt of benefits or reimbursements in one
calendar year will not affect Executive’s eligibility for or the amount of
benefits or reimbursements in any other calendar year, (2) any reimbursement of
eligible expenses will be made on or before the last day of the year following
the year in which the expense was incurred, (3) Executive’s right to benefits or
reimbursement is not subject to liquidation or exchange for another benefit, and
(4) the right to reimbursement of expenses incurred or to the provision of
benefits in kind shall terminate ten (10) years from Executive’s termination of
employment, if not before.
(iii)    Executive’s right to installment payments, if any, hereunder, shall be
treated as the right to receive a series of separate and distinct individual
payments for purposes of Section 409A of the Code.
(iv)    Notwithstanding any provision in this Agreement to the contrary, if
Executive is a “specified employee” (within the meaning of Section
409A(a)(2)(B)(i) of the Code, and applicable administrative guidance thereunder
and determined in accordance with any method selected by Company that is
permitted under the regulations issued under Section 409A of the Code), and any
amount paid or benefit provided under this Agreement to or on behalf of
Executive would be subject to additional taxes under Section 409A of the Code
because the timing of such payment is not delayed as provided in Section
409A(a)(2)(B)(i) of the Code and the regulations thereunder, then any such
payment or benefit that Executive would otherwise be entitled to during the
first six months following the date of Executive’s separation from service
(within the meaning of Section 409A(a)(2)(A)(i) of the Code and applicable
administrative guidance thereunder) shall be accumulated and paid or provided,
as applicable, on the date that is six months plus one day after Executive’s
separation from service (or if such date does not fall on a business day of
Company, the next following business day of Company), or such earlier date upon
which such amount can be paid or provided under Section 409A of the Code without
being subject to such additional taxes and interest; provided, however, that
Executive shall be entitled to receive the maximum amount permissible under
Section 409A of the Code and the applicable administrative guidance thereunder
during the six-month period following his separation from service that will not
result in the imposition of any additional tax or penalties on such amount.
(v)    To the extent that Section 409A of the Code is applicable to this
Agreement, the provisions of this Agreement shall be interpreted as necessary to
comply with such section and the applicable administrative guidance issued
thereunder.
7.13    Arbitration.
(i)    Company and Executive agree to submit to final and binding arbitration
any and all disputes or disagreements concerning the interpretation or
application of this Agreement, the termination of this Agreement, or any other
aspect of Executive’s employment relationship with Company. Any such dispute or
disagreement will be resolved by arbitration in accordance with the National
Rules for the Resolution of Employment Disputes of the American Arbitration
Association (the “AAA Rules”) before a single arbitrator. Arbitration will take
place within 50 miles of Executive’s principal place of employment with the
Company, or, if Executive is no longer employed by the Company, Executive’s last
principal place of employment with the Company, unless the parties mutually
agree to a different location. Company and Executive agree that the decision of
the arbitrator will be final and binding on both parties. Any court having
jurisdiction may enter a judgment upon the award rendered by the arbitrator.
Each side shall share equally the cost of the arbitration and bear its own costs
and attorneys’ fees incurred in connection with any arbitration, unless the
Arbitrator determines that compelling reasons exist for allocating all or a
portion of such costs and fees to the other side; provided, however, that, if
required by applicable law for the arbitration provisions of this paragraph 7.13
to be enforceable, the Company shall pay all costs and fees that Executive would
not otherwise have been subject to paying if the claim had been resolved in a
court of law.
(ii)    Notwithstanding the provisions of paragraph 7.13(i), (a) Company may, if
it so chooses, bring an action in any court of competent jurisdiction for
injunctive relief to enforce Executive’s obligations under Articles 5 or 6
hereof, pending a decision by the arbitrator in accordance with paragraph
7.13(i), and (b) Executive may, if he so chooses, bring an action in any court
of competent jurisdiction for temporary or preliminary injunctive relief to
enforce Company’s obligations under Article 6 hereof, pending a decision by the
arbitrator in accordance with paragraph 7.13(i).


Signature page follows.
IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the __
day of August, 2013, to be effective as of the Effective Date.




American Midstream GP, LLC


By: _/s/ Stephen W Bergstrom_________
Stephen W. Bergstrom
Executive Chairman








EXECUTIVE


By: __/s/ Matthew W. Rowland________________

Matthew W. Rowland
















































[Signature Page to Employment Agreement]
SCHEDULE A
NONCOMPETITION GEOGRAPHIC AREAS AND SCOPE


Every State of the United States in which the Company does business on the
Executive’s date of termination.
All customers of the Company on the Executive’s date of termination.


SCHEDULE B
OUTSIDE INTERESTS AND ACTIVITIES


Company and Executive acknowledge that Executive holds and will continue to hold
a non-controlling membership interest in RBI Midstream Energy, LLC (“RBI”),
which in turn holds interests in entities engaged in the business of owning and
operating gathering systems, pipeline systems and processing facilities for oil,
natural gas, liquids and related materials. Company and Executive acknowledge
and agree that Executive shall be permitted to maintain his ownership interest
in RBI and, indirectly, any businesses or entities in which RBI has or may in
the future have an interest; provided that during any period to which Executive
is subject to the non-competition provisions of Section 5.6 of this Agreement,
Executive will not be actively involved in any such businesses.











HN\1006749.9